UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 17-2348


REGINA DENISE JOHNSON,

                   Plaintiff - Appellant,

             v.

RAYMOND MITCHELL; UNITED STATES OF AMERICA,

                   Defendants - Appellees,

             and

KENYETTA MCKNIGHT; MARK TURNER; DEPARTMENT OF VETERANS
AFFAIRS,

                   Defendants.


Appeal from the United States District Court for the District of South Carolina, at
Columbia. Mary G. Lewis, District Judge. (3:17-cv-00895-MGL)


Submitted: April 17, 2018                                   Decided: April 19, 2018


Before WILKINSON and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Regina Denise Johnson, Appellant Pro Se. Herbert E. Buhl, III, LAW OFFICES OF
HERBERT E. BUHL, III, Columbia, South Carolina; Terri Hearn Bailey, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Columbia,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Regina Denise Johnson appeals the district court’s order accepting the

recommendation of the magistrate judge and granting Defendants’ motions to dismiss

Johnson’s complaint. *   We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Johnson v. Mitchell,

No. 3:17-cv-00895-MGL (D.S.C. filed Nov. 8, 2017 & entered Nov. 9, 2017). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                            AFFIRMED




      *
         Although the district court dismissed the action without prejudice, the district
court’s order is final and appealable under Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807
F.3d 619, 623 (4th Cir. 2015).


                                           3